DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20150304238 A1) in view of Li (US 20130198298 A1).
For claim 1, Brown discloses a method in a router (smart router 103, Fig. 1) for continuously providing Internet connection, the method comprising: 
monitoring availability of a primary data connection for the router ([0010] “monitoring bandwidth available on the primary path on a periodic ”), wherein: the availability of the primary data connection comprises an accessibility, and a service of the primary data connection (the connection between the smart router 103 and ISP 113, Fig. 1 in view of [0020] “a primary router function 107 and a backup router function 108. Among the different sorts of Internet access known, the primary router function will be in typical cases either Digital Subscriber Line (DSL) through a telephone carrier, a cable modem, or some sort of optical network connection to the Internet”; note that Examiner interprets “availability” that comprises an accessibility and a service as the availability of data service of  primary data connection); and 
the primary data connection provided by a primary network associated with a primary Internet service provider a primary Internet service provider (ISP) using wired broadband: and routing data associated with user equipment such that the data associated with the user equipment is sent and received over the primary data connection (the connection between the smart router 103 and ISP 113, Fig. 1, UE  in view of [0020] “a primary router function 107 and a backup router function 108. Among the different sorts of Internet access known, the primary router function will be in typical cases either Digital Subscriber Line (DSL) through a telephone carrier, a cable modem, or some sort of optical network connection to the Internet”; note that DSL or optical (on which Ethernet like protocols are normally run. This is obvious to an ordinary skilled in the art, e.g.,  see Putin, col 6, lines 8-12) is a wired broadband and [0045] “BC-F represents a cell wireless network capability independent of router 105” in view of FIG. 3, wherein cell phone BC-F is a UE); 
determining, while data is being received via the primary data connection, that the primary data connection fails to satisfy a switch-over threshold associated with the availability of the primary data connection ([0011] “the router is enabled to switch to the secondary path upon the bandwidth determined in the monitoring step being at or below a preset threshold, or according to a specific rule”);
switching, by the router, to a secondary data connection such that the data associated with the user equipment is sent and received over the secondary data connection, the secondary data connection established using a mobile network associated with a secondary ISP, the secondary ISP being a mobile network operator (MNO) (FIG 1 in view of [0012] “In one embodiment the backup path is a cellular network connection. Also in one embodiment the configuration mechanism enables entry of rules to a rule set, the rule set consulted in the step of apportioning bandwidth for devices”);
determining that the primary data connection satisfies a switch-back threshold associated with the availability of the primary data connection ([0068] “If that bandwidth is zero or below a pre-set threshold, the system switches at step 507 to backup path 108, and continues to check the bandwidth available on the primary path. If the bandwidth on the primary path then reaches a preset threshold, the system may resort again to the primary path”); and 
switching, by the router and based at least on the switch-back threshold being satisfied, back to the primary data connection such that the data associated with the user equipment is sent and received over the primary data connection ([0068] “If that bandwidth is zero or below a pre-set threshold, the system switches at step 507 to backup path 108, and continues to check the bandwidth available on the primary path. If the bandwidth on the primary path then reaches a preset threshold, the system may resort again to the primary path. The thresholds to switch in either direction are not necessarily the same”).
Brown is silent but Li, in the same field of endeavor of data communication, discloses that the availability of a data connection include a responsiveness ([0091] “network delay and execution delay”),
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Li on responsiveness to the availability of data connection for the benefit of sufficient responsiveness of the network service.
Claims 8 and 15 are rejected because they are the corresponding system and the non-transitory computer storage medium claims performing or storing the obvious variations of the method of claim 1, and have the similar subject matter.
	As to claims  2, 9 and 16, Brown in view of Li discloses claims 1, 8 and 15, Brown further discloses monitoring the availability of a primary data connection for the router comprises at least one of: monitoring primary data traffic of the router, the If that bandwidth is zero or below a pre-set threshold, the system switches at step 507 to backup path 108, and continues to check the bandwidth available on the primary path. If the bandwidth on the primary path then reaches a preset threshold, the system may resort again to the primary path”).
 	As to claim 3, Brown in view of Li discloses claim 2, Brown further discloses determining that the primary data connection fails to satisfy the switch-over threshold is based on at least one of: 
A backhaul quality estimation (BQE), the BQE comprising at least one of: 
a primary ISP strength; a primary ISP performance; a primary ISP throughput  ([0068] “If that bandwidth is zero or below a pre-set threshold, the system switches at step 507 to backup path 108, and continues to check the bandwidth available on the primary path. If the bandwidth on the primary path then reaches a preset threshold, the system may resort again to the primary path. The thresholds to switch in either direction are not necessarily the same”); or 
An Internet connectivity detection (ICD), the ICD comprised of a contact verification with the Internet server of the primary ISP. 
As to claims  4, 11 and 18, Brown in view of Li discloses claims 1, 8 and 15, Brown further discloses the switch-over threshold comprises at least one of: 

a backhaul quality estimation, and wherein the switch-over threshold comprises a predetermined threshold relating to ISP strength, performance, packet loss, and retransmission ([0068] of Brown “If that bandwidth is zero or below a pre-set threshold, the system switches at step 507 to backup path 108, and continues to check the bandwidth available on the primary path. If the bandwidth on the primary path then reaches a preset threshold, the system may resort again to the primary path”); or 
a network time protocol (NTP) task, and the switch-over threshold is a predetermined number of attempts allowed to complete the NTP task. (Li disclose it in “In one embodiments in accordance with the present invention, the known Network Time Protocol ("NTP") may be used to synchronize clocks on mobile devices. Therefore, embodiments in accordance with the present invention assume that the clocks of the mobile devices are sufficiently synchronized. NTP may be described in one or more of RFC 1305 and/or RFC 5905”, [0088] and “In step 304, processing system 112 determines that the primary routing element 106 is unavailable responsive to the primary routing element 106 failing to respond to a threshold number of the heartbeat messages”, [0032]). 
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to combine Brown and Li for the benefit of providing synchronize clocks on mobile devices ([0088] of Li).
As to claim 5, Brown in view of Li discloses claims 4, wherein determining that the primary ISP fails to satisfy the switch-over threshold comprises at least one of:
determining that the primary data traffic throughput falls below or is equal to the switch over threshold ([0068] of Brown “If that bandwidth is zero or below a pre-set threshold, the system switches at step 507 to backup path 108, and continues to check the bandwidth available on the primary path. If the bandwidth on the primary path then reaches a preset threshold, the system may resort again to the primary path”): or
completing the NTP task requires a number of attempts greater than the switch-over threshold ([0088] of Li in view of the parent claims). 
As to claims 6 and 13, Brown in view of Li discloses claim 5, Li further discloses determining that the primary data connection satisfies the switch-back threshold comprises at least one of: 
determining that a primary data traffic throughput is greater than or equal to the switch-back threshold, the switch-back threshold being greater than the switch-over threshold; or completing the NTP task in fewer attempts than the switch-back threshold, the switch-back threshold being less than the switch-over threshold  ([0032] “the known Network Time Protocol ("NTP") may be used to synchronize clocks on mobile devices. Therefore, embodiments in accordance with the present invention assume that the clocks of the mobile devices are sufficiently synchronized” in view of parent claims). 
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Li above to the data communication system disclosed by Chen and Li for the benefit of providing synchronize clocks on mobile devices ([0088] of Li).
As to claims 7 and 14, Brown in view of Li discloses claims 1 and 8, Brown further discloses switching back to the primary data connection comprises: receiving a new Internet protocol (IP) address for the router; and moving data sessions to the primary ISP ([0068] “If that bandwidth is zero or below a pre-set threshold, the system switches at step 507 to backup path 108, and continues to check the bandwidth available on the primary path. If the bandwidth on the primary path then reaches a preset threshold, the system may resort again to the primary path”). 
As to claims 10 and 17, Brown in view of Li discloses claims 9 and 16, Brown further discloses determining that the primary data connection has become unavailable after the switching from the secondary data connection back to the primary data connection based at least in part on one of: 
	determining that an aspect of the primary data traffic is less than or equal to a switch-over threshold  ([0068] “If that bandwidth is zero or below a pre-set threshold, the system switches at step 507 to backup path 108, and continues to check the bandwidth available on the primary path.”), or 
	determining that the primary ISP has become unavailable ([0068] “If that bandwidth is zero or below a pre-set threshold, the system switches at step 507 to backup path 108, and continues to check the bandwidth available on the primary path”);
	determining that a primary data traffic throughput, via the primary data connection, satisfies a switch-back threshold (claim 17 only) ([0068] “If that bandwidth is zero or below a pre-set threshold, the system switches at step 507 to backup path 108, and continues to check the bandwidth available on the primary path. If the bandwidth on the primary path then reaches a preset threshold, the system may resort again to the primary path”).                   . 
As to claim 12, Brown in view of Li discloses claim 10, Brown further discloses determining that the primary ISP has become unavailable after the switching from the secondary data connection back to the primary data connection is further based on: If that bandwidth is zero or below a pre-set threshold, the system switches at step 507 to backup path 108; note that bandwidth is zero includes the case that the cable connection to the router is broken). 
	As to claim 19, Brown in view of Li discloses claim 17, Brown further discloses determining that the primary ISP has become unavailable is based on at least one of: losing an Ethernet cable connection to the router ([0020] “a primary router function 107 and a backup router function 108. Among the different sorts of Internet access known, the primary router function will be in typical cases either Digital Subscriber Line (DSL) through a telephone carrier, a cable modem, or some sort of optical network connection to the Internet”; note that DSL or optical (on which Ethernet like protocols are normally run. This is obvious to an ordinary skilled in the art, e.g.,  see Putin, col 6, lines 8-12).
Li further discloses:
	losing an extensible messaging and presence protocol (XMPP) server connection (suggested “Application GUI 710 may include a Start Service screen, in which a user may login into an XMPP server, view an ”, [0130] of Li);
being unable to renew or rebind and Internet protocol (IP) address (this is obvious to an ordinary skilled in the art because an Internet connection cannot function without IP address); or 
being unable to resolve a default gateway media access control (MAC) address (this is obvious to an ordinary skilled in the art because an Internet connection cannot function without the corresponding link layer connection which requires at least one MAC address). 
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to combine Brown and Li for the benefit of providing synchronize clocks on mobile devices ([0088] of Li).
As to claim 20, Brown in view of Li discloses claim 17, Brown determining that a primary data traffic throughput, via the primary data connection (disclosed by the parent claims).satisfies a switch-back threshold based on at least one of:
uplink traffic volume; downlink traffic volume ([0068] “If that bandwidth is zero or below a pre-set threshold, the system switches at step 507 to backup path 108, and continues to check the bandwidth available on the primary path. If the bandwidth on the primary path then reaches a preset threshold, the system may resort again to the primary path”);
packet length;

outstanding transmission control protocol (TCP) handshake sessions (one ordinary skilled in the art would understand that TCP session impacts traffic throughput); and
switching based at least in part on the primary data connection being available, from the secondary data connection back to the primary data connection comprises receiving a new Internet protocol (IP) address for the router and moving data sessions to the primary ISP  ([0068] “If the bandwidth on the primary path then reaches a preset threshold, the system may resort again to the primary path”).
Response to Arguments
Applicant's arguments filed on 9/11/20 are moot due to new ground rejection presented above. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JIANYE WU/           Primary Examiner, Art Unit 2462